Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated November 16, 2020.  Claims 1-10, 12-17 and 20 are pending.

Drawings
Figures 2-4 are objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive legends for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional text labeling to make the drawings illustrative of the invention.

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 recites the limitation “the second interface”.  There is insufficient antecedent basis for this limitation in the claim.  It is clear that this is intended as “the second human-machine interface”.  Claim 9 is dependent on claim 7, which introduced “a .  
Appropriate correction is required.  

Allowable Subject Matter
Claims 1-10, 12-17 and 20 are allowed, subject to the formal requirements presented.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive regarding the drawings.
Applicant argued that the drawings were proper.  The drawings are improper, as described in the rejection and Applicant must amend the drawing to include labeling, other than the reference numerals, to illustrate the invention.  Those reading the issued patent should be able to understand the invention from the drawings, without the need for decoding the numerals in the Specification.  There are limitations on what labeling will fit in the drawings, but some labeling is necessary.  This is not a rejection that the Applicant may choose to “decline to amend”. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3663